Citation Nr: 1449451	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  10-25 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating greater than 10 percent for left upper extremity radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 2003 to July 2005.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2010, the Veteran withdrew his earlier request for a Board hearing.

In January 2014, the Board denied the claim on appeal.  The Veteran then appealed the Board's January 2014 decision.  In July 2014, based on a Joint Motion for Partial Remand (JMR), the U.S. Court of Appeals for Veterans Claims (Court) issued an Order vacating the Board's January 2014 decision as to the issue on appeal and remanded the claim to the Board for further development and readjudication.  

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System (VBMS) have been reviewed and considered. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2014, the Board denied a disability rating in excess of 10 percent for radiculopathy of the left upper extremity.  In the July 2014 JMR, the Court concluded that the Board erred in considering only the criteria pursuant to DC 8515 and not providing adequate consideration of relevant rating criteria in determining whether the Veteran's service-connected radiculopathy of the left-upper extremity, including the diagnosed neuritis and neuralgia, warrants a higher disability rating, and whether the Veteran is entitled to any additional separate ratings.

The Court noted that the May 2009 VA examination findings indicated neuritis and neuralgia.  The Court also noted that 38 C.F.R. § 4.124a, DC 8510, pertains to the upper radicular group, involving 5th and 6th cervicals and may be implicated in this case.  

In light of the July 2014 JMR, and because the last VA examination does not provide adequate detail for rating purposes, the Board concludes that a VA neurological examination is warranted to determine the nature and severity of the Veteran's left upper extremity radiculopathy.   

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide or identify any outstanding records pertinent to treatment for the left upper extremity radiculopathy.  He should be asked to authorize the release of any outstanding pertinent non-VA medical records.    

2. Obtain VA treatment records from July 2009 to present.  

Associate any records obtained with the claims file.

3. Afterward, schedule the Veteran for a VA neurological examination to determine the current nature and severity of the Veteran's left upper extremity radiculopathy.  

a. After performing all necessary testing, the examiner is asked to address the current nature, diagnosis(es), and all symptoms of the Veteran's left upper extremity radiculopathy.  

b. In so doing, the examiner is asked to comment on whether any of the following are present: neuralgia, neuritis, and/or complete or incomplete paralysis.  

c. Regarding the Veteran's symptoms, the examiner is asked to indicate the specific nerve roots involved (e.g., median nerve vs. upper radicular group) and the severity of the symptoms (e.g., mild, moderate, severe).  

The examiner must review the claims file and indicate in the examination report that this was accomplished.  All opinions must be supported by a complete rationale.

4. Complete the above development and any additional development that is deemed warranted.  Then readjudicate the claim for an increased rating, and furnish the Veteran and his representative a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  




The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



